Third District Court of Appeal
                               State of Florida

                        Opinion filed November 12, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D19-1933
                        Lower Tribunal No. 14-22076B
                            ________________


                             Andras Janos Vass,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Teresa Mary
Pooler, Judge.

     Andras Janos Vass, in proper person.

      Ashley Moody, Attorney General, and Kseniya Smychkouskaya, Assistant
Attorney General, for appellee.


Before FERNANDEZ, LINDSEY, and GORDO, JJ.

     PER CURIAM.

     Affirmed.